Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 26-30 are presented for examination.
The amendments and remarks filed on 12/3/2020 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2005/0163855) in view of Aditya et al. (Oltipraz provides protection to Swiss abino mice against gamma radiation) submitted by the applicant and further in view of Haydar et al. (US 2014/0343092).
Cho et al. teaches a method of making low-crystallinity oltipraz in preparing a tablet or capsule comprising: obtaining a mixed solution containing oltipraz and a water-soluble polymer or a water-insoluble polymer in a solvent, the solvent being an organic solvent or a purified water; and solid dispersing the oltipraz in the polymer. Further, comprises as absorption enhancer, such as ascorbic acid, citric acid, xylitol and polyethylene glycol or its derivatives. The water-soluble polymer includes at least one polymer selected from the group consisting of polyvinypyrrolidone or its derivative a polyvinylpyrrolidone-vinyl acetate copolymer, alginic acid, alginate or its derivative, a cyclodextrin ot its derivative, y-cyclodextrin or its derivative, polyethylene-polyoxypropylene copolymer, polyethylene glycol or its derivative, polyvinyl alcohol, xanthin gum, Arabic gum, or a combination thereof. See Para [0056], The mixed solution may be spray dried, and in some cases polysorbate and /or sodium lauryl sulfateis further added to increase the solubility of oltipraz. The dissolution concentration of over 6 ug/ml is also taught by Cho et al. Cho teaches that conventionally, oltipraz is formulated into a preparation such as, tablets, powders, capsules or suspension. The use of lactose and other additives[0214], is also taught by Cho. See Para [0009], Cho further teaches the use of isomerized sugar and a favoring agent in preparation of oltipraz. See Para [0010], The concentration of the polymers and the absorbing agents is taught to be 5-90 parts by weight based on the 100 parts oltipraz. See para [0046], The use of polyvinylpyrrolidone vinyl acetate (PVA VA64) is taught in Para [0056],
Aditya et al. teaches a liquid oltipraz composition for oral administration to protect the radiation exposure. Aditya et al. teaches that oltipraz at the concentration of lOOmg/kg/day is dissolved in 10% tween 80 as oral gavage. See the entire article. Haydar et al. teaches a nano-particle formulation adapted for parenteral administration or the respiratory tract as an aerosol or solution for a nebulizer, or as a micro-fine powder for insufflation, alone or in combination with an inert carrier such as lactose, have diameters of less than 50 microns, with use of inhalation device. Active ingredient is a nonnucleotide reverse transcriptase inhibitors, including oltipraz. See Para [0214], [0219], [0620] and [0624].. It would have been obvious to a person skilled in the art to dissolve oltipraz in tween 80 and use it at the claimed diameters, motivated by the teachings of the secondary references, which teach oltipraz has been previously dissolved in tween 80 and being formulated in nanoparticles with the claimed diameter. The use of sweeteners and flavoring agents is taught by Cho and it is a conventional way of formulating the pharmaceutical formulations. The measurement of mean hydrodynamic diameter by dynamic light scattering does not create a patentably distinct composition.
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “nothing in Cho actually teaches preparing compositions that comprise crystals of oltipraz. Indeed, Cho plainly leads the person of ordinary skill away from making formulations comprising crystalline oltipraz”.  It is the examiner’s position that Cho in Para [0008] taches that oltipraz has high crystallinity.  Such teaching indicates that oltipraz can be in a crystal form.  Applicant in his remarks further argues that “ each of the four processes described in Cho, oltipraz is dissolved in an organic solvent or water with various additives, and consequently if any crystalline material was utilized, its crystalline structure is lost by dissolution.  It is the examiner’s position that Cho in Para [0049] teaches that oltipraz, whch a crystalline is combined with water soluble polymer are dissolved in an organic solvent or purified water.   The claims of the instant application are also drawn to crystals of oltipraz in combination with a polymer and water.  Applicant goes on by saying that “Neither Kochar nor Haydar cure the deficiencies of Cho. 
Claims 2-4 and 29-30 are objected to as being dependent upon a rejected claim. Such claims will be allowable if they include all the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617